ACCEPTED
                                                                                                  12-14-00328-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                             6/22/2015 3:41:35 PM
                                                                                                    CATHY LUSK
                                                                                                           CLERK

                                    No. 12-14-00328-CR

 DENNIS LYNCH                                  §    IN THE COURT OF APPEALS
                                                                     FILED IN
     Appellant                                 §                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                                               §
 vs.                                           §    12TH   JUDICIAL 6/22/2015
                                                                    DISTRICT  3:41:35 PM
                                                                         CATHY S. LUSK
                                               §                             Clerk
 THE STATE OF TEXAS,                           §
     Appellee                                  §    AT TYLER, TEXAS

APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF
            PENDING COURT’S DISMISSAL OF APPEAL

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                              I.

       Appellant’s brief in this matter is due on 25 June 2015. No prior extensions have

been requested.

                                              II.

       Counsel has filed a memorandum with the Court outlining that Mr. Lynch waived

his right to appeal at the time he entered his plea in this case. Additionally, the trial court

has filed findings of fact with the Court indicating the same thing. Therefore, Counsel

believes the Court must dismiss this appeal. Therefore, pending the Court’s decision on

that issue, Counsel would request the Court extend the time to file brief in this matter.

                                              II.

       No prior extensions have been requested and is respectfully prayed that the in the

interest of justice, the Court grant this motion.
       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and extend

the date by which to file a brief by thirty days.

                                           Respectfully submitted,

                                           /s/Austin Reeve Jackson
                                           Texas Bar No. 24046139
                                           112 East Line, Suite 310
                                           Tyler, TX 75702
                                           Telephone: (903) 595-6070
                                           Facsimile: (866) 387-0152


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by facsimile concurrently with its filing.

                                           /s/Austin Reeve Jackson